Citation Nr: 0304171	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for dysthymia, 
tiredness, memory loss and sleep problems.

2.  Entitlement to service connection for headaches and joint 
pains of the elbows and ankles, to include as due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from October 1989 to June 
1992.  He had Persian Gulf service from December 1990 to 
April 1992.  

In November 1996, the RO received the veteran's claim for 
service connection for memory loss, headaches, sleep problems 
and tiredness.  In a February 1998 rating decision, the RO 
denied the claim.  In January 1999, the RO received the 
veteran's request for another examination to evaluate his 
symptoms.  In a June 2000 rating decision, the RO again 
denied the veteran's claim for service connection 
(denominated by the RO as claims for dysthymia, headaches, 
and joint pains of the elbows and ankles).  The veteran 
disagreed with the June 2000 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
January 2002.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2002.  A transcript of the hearing has 
been associated with the veteran's claims folder.

In an August 2002 Board decision, the Board denied the 
veteran's claims for service connection for a bilateral knee 
disorder and a low back disorder.  Those issues are final and 
will not be discussed in this decision.  The Board undertook 
additional development of the remaining issues in appeal, 
which has been accomplished.  

FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War.

2.  The medical evidence indicates that the veteran has a 
psychiatric disorder, diagnosed as dysthymia, which is 
related to an incident of his active military service.

3.  The medial evidence indicates that veteran does not have 
a chronic disability of the elbows and ankles or headaches, 
nor are such symptoms due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, manifested by dysthymia, 
tiredness, memory loss and sleep problems, was incurred as a 
result of active military service.  38 U.S.C.A. §§ 1110, 1131  
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  Headaches and joint pain of the elbows and ankles were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131(West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for dysthymia, 
headaches, tiredness, memory loss, sleep problems and joint 
pains affecting his elbows and ankles. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then review 
pertinent law and regulations.  Finally, the Board will 
separately discuss the issues.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 1998 and June 2000 rating decision, the January 2002 
statement of the case (SOC) of the pertinent law and 
regulations and the need to submit additional evidence on his 
claim for service connection.  

Upon receipt of the veteran's November 1996 claims, the RO 
sent the veteran a letter notifying him of specific evidence 
necessary to complete its evaluation of his claims.  In 
February 1997, the RO sent a letter further notifying the 
veteran of the kind of evidence necessary to support his 
claims.  Following the initial denial of his claims, the 
veteran submitted a request for an examination and indicated 
a desire to reopen them.  The RO again sent a letter to the 
veteran in June 1999, notifying him of the kind of evidence 
necessary to reopen and to substantiate his claims.  

Significantly, a letter was sent to the veteran in September 
2001, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the September 2001 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the RO's request for a copy of 
the veteran's DD-214 and his service medical records in 
December 1996, the veteran supplied a copy of his DD-214 and 
notified the RO that he did not have copies of his service 
medical records.  After further difficulty in obtaining the 
veteran's records, the RO called the veteran in September 
1997 to obtain the address of his reserve unit.  The RO then 
requested the veteran's records from his reserve unit in 
September 1997.  The RO obtained partial records in September 
1997, and obtained the remaining records in September 1998.  
The veteran underwent VA examinations in July 1999 and 
December 2002, the results of which are reported below.  The 
December 2002 VA examination was completed at the request of 
the Board pursuant to 38 C.F.R. § 19.9 (2002).  

The veteran identified service medical records from the 
Savannah Georgia VA Medical Center, and the RO requested and 
obtained these records.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony at a 
June 2002 Travel Board hearing, the transcript of which is of 
record.  The veteran's representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Disability due to an undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. § 
3.317 (2002).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2002).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Entitlement to service connection for dysthymia, 
tiredness, memory loss and sleep problems.

Essentially, the veteran contends that he currently suffers 
such symptoms as dysthymia, tiredness, memory loss and sleep 
problems, and that those symptoms are the result of a 
disability incurred during active military service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a psychiatric disorder which encompasses the 
claimed symptomatology was incurred during the veteran's 
active military service.

With respect to the first Hickson element, the Board notes 
that the December 2002 VA examiner diagnosed a current 
psychiatric disability, stated to be dysthymic disorder.  
This satisfies the first Hickson element.

With respect to the second element, an in-service injury or 
disease, the veteran's service medical records show a 
hospital admission in July 1990 with a resulting diagnosis of 
an adjustment disorder with mixed emotional features and 
homicidal ideations, resolved, and alcohol dependence.  At 
that time, the veteran complained of lack of sleep, decreased 
concentration and appetite, as well as agitation and anxiety.  
Although the veteran was found to be psychiatrically normal 
at the time of his separation from service, the Board finds 
that his in-service diagnosis of an adjustment disorder 
satisfies the second Hickson element.  

With respect to the third element, medical nexus between the 
in-service incident and the current disability, the Board 
notes primarily the December 2002 VA examination report.  The 
examiner found that the veteran currently experiences an 
array of symptoms consistent with dysthymic disorder.  For 
the past two years, at least, he has experienced a depressed 
mood during most days, as well as sleep disturbance, low 
energy, fatigue, poor concentration, trouble with decision 
making, low self-esteem and discouragement about the future 
and the absence of pleasure in his life.  The examiner found 
the veteran's medical records documented an uninterrupted 
history of complaints since service which include low energy, 
sleep problems, concentration difficulties and memory loss.  
These symptoms were featured in his psychological 
presentation when he was hospitalized in July 1990 and 
diagnosed with adjustment disorder with mixed emotional 
features and homicidal ideation.  The examiner concluded that 
it seems as likely as not that the veteran's current 
symptomatology, including low energy, sleep problems, 
concentration difficulties, and memory problems is linked 
directly to the emotional distress he experienced in 1990.  

In summary, the evidence includes a diagnosis of a current 
chronic disability, documentation of an in-service incident 
and medical evidence relating the two.  Since all three 
required Hickson elements have been satisfied, the Board 
concludes that service connection for a psychiatric disorder, 
diagnosed as dysthymic disorder, is warranted.  

2.  Entitlement to service connection for headaches and joint 
pains of the elbows and ankles, to include as due to an 
undiagnosed illness.

Essentially, the veteran contends that he currently suffers 
such symptoms as headaches and joint pains affecting the 
elbows and ankles, and he attributes these symptoms to his 
period of service in the Persian Gulf.  

The Board notes that the December 2002 VA examiner was asked 
to comment on whether the veteran's complaints of headaches 
and joint pains in the elbows and ankles could be attributed 
to his psychiatric disorder.  The examiner did not attribute 
these symptoms to the veteran's psychiatric disability.  The 
Board will now consider whether service connection is 
warranted for these complaints on any other basis.  

Factual Background

The veteran's service medical record are pertinently negative 
with respect to joint pains.    

In November 1996, the veteran complained of chronic ankle 
pain.  No diagnosis was rendered.  In a December 1996 
treatment record, the veteran was assessed as suffering 
musculoskeletal pain.  In a Persian Gulf War examination, the 
veteran complained of joint aches.  On examination, his 
extremities were noted as within normal limits as to muscles, 
joints, edema, ambulation, coordination, and deformities.  A 
February 1997 examination shows no notation of elbow or foot 
trouble by the veteran, and findings of normal feet and lower 
extremities.  

During a July 1999 VA examination, the veteran reported stiff 
and tender joints while in the service.  The examiner 
identified bilateral ankle crepitus of unknown etiology.

The report of medical history at entry into service includes 
the veteran's account of frequent headaches prior to service.  
However, at separation, a history of headaches was not noted.  
The service medical records include a June 1991 emergency 
care note showing treatment for headaches.  A June 1991 
treatment note shows complaint of headaches and dizziness.  

Following service, outpatient treatment reports show 
complaints of headaches in June and November 1996.  In a 
Persian Gulf War examination, the veteran complained of 
headaches.  A February 1997 examination shows notation of a 
history of headaches.  

During his June 2002 hearing, the veteran acknowledged that 
his headaches existed prior to service, but stated that he 
suffered headaches during service.  

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
after having carefully considered the medical and other 
evidence of record, the Board concludes that the claimed 
disabilities have not been medically demonstrated.  In the 
absence of a diagnosed disability of the joints or a headache 
disability, the claims may not be granted.  See Rabideau, 
supra.

During his June 2002 hearing, the veteran contended that his 
joints are "not as strong as they used to be", and that he 
has trouble picking things up.  However, there is no 
diagnosis of a current disability affecting the joints.  The 
Board notes that during the July 1999 VA examination, the 
veteran noted stiff and tender joints while in the service.  
However, the examiner merely identified bilateral ankle 
crepitus of unknown etiology.  This is merely a recitation of 
symptoms and does not amount to a diagnosis of a chronic 
disability.  With respect to complaints of headaches, there 
is similarly no current diagnosis of a headache disability.    

In short, although there are some infrequent notations of 
symptoms of headaches and joint pain throughout the record, 
there is no competent medical evidence of record which 
supports the existence of chronic disabilities of the elbows 
and ankles, or of a disability found to be responsible for 
the veteran's reported headaches.  Although the Board has no 
reason to doubt the veteran's statements that he experiences 
joint pain and headaches, it is well-established that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, supra.

To the extent that the veteran himself is attempting to 
establish a diagnosis of a musculoskeletal or headache 
disability, although he is competent to report on his 
symptoms, as a lay person without medical training he is not 
competent to comment on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

Therefore, with regard to the veteran's elbows, ankles and 
headaches, without a diagnosis of a current disease or 
underlying malady, and with only complaints and findings of 
pain, the Board finds that service connection may not be 
granted on a direct basis.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

Further, without a diagnosis of a current disease or 
underlying malady with respect to the veteran's headaches, 
there can be no entitlement to service connection on the 
alternative basis of aggravation during service, despite some 
evidence showing that his symptoms predated service.  See 
38 C.F.R. § 3.306 (2002).

Persian Gulf regulations 

This Persian Gulf War veteran has also claimed that his 
headaches and joint pains are due to an undiagnosed illness.    

As discussed above in connection with each symptom, no 
current headache or joint disability has been identified.  
The veteran has merely complained at various times of 
headaches and joint pains.  Significantly, these symptoms 
have not been medically associated with an undiagnosed 
illness.  The Board places particular weight of probative 
value on the report of the November 1996 Persian Gulf 
examination, because the veteran's complaints of headaches 
and joint pains were specifically noted, but such complaints 
were not linked to an undiagnosed illness.  There is no 
evidence of record which serves to connect the veteran's 
reported headaches and joint pain to his an undiagnosed 
illness or to his Persian Gulf service.  

In short, the medical evidence of record documents neither a 
chronic disability or a disability related to an undiagnosed 
illness.  See 38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. 
§ 3.317 (2002).  Service connection accordingly may not be 
granted on that basis.  As noted elsewhere in this decision, 
to the extent that the veteran himself is attempting to 
provide medical opinions concerning the nature of his claim 
disabilities, his lay opinions are entitled to no weight.  
See Espiritu, supra.
  
In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
joint pain affecting the elbows and ankles and headaches.  
The appeal is denied to that extent.  


ORDER

Service connection for dysthymic disorder is granted.

Service connection for headaches and for a joint disability 
affecting the elbows and ankles is denied.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

